INVESTMENT COMPANY BLANKET BOND NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA (A stock Insurance Company, herein Called the Underwriter) DECLARATIONS Item 1. Name of Insured The Caldwell & Orkin Funds, Inc. BOND NUMBER Principal Address: Suite 370 6214213 5185 Peachtree Parkway Norcross, GA 30092-6542 (Herein called the Insured) Item 2. Bond Period from 12:01 a.m. on12/21/2007 to 12:01 a.m. on 12/21/2008 The effective date of the termination or cancellation of this bond, standard time at the Principal Address as to each of the said dates. Item 3. Limit of Liability - Subject to Section 9, 10, and 12 hereof: Limit of Liability Deductible Amount Insuring Agreement A - FIDELITY $750,000 $0 Insuring Agreement B - AUDIT EXPENSE $25,000 $5,000 Insuring Agreement C - ON PREMISES $750,000 $5,000 Insuring Agreement D - IN TRANSIT $750,000 $5,000 Insuring Agreement E - FORGERY OR ALTERATION $750,000 $5,000 Insuring Agreement F - SECURITIES $750,000 $5,000 Insuring Agreement G - COUNTERFEIT CURRENCY $750,000 $5,000 Insuring Agreement H - STOP PAYMENT Not Covered Not Covered Insuring Agreement I - UNCOLLECTIBLE ITEMS OF DEPOSIT Not Covered Not Covered OPTIONAL COVERAGES ADDED BY RIDER: Insuring Agreement J - COMPUTER SYSTEMS $750,000 $5,000 Insuring Agreement K - UNAUTHORIZED SIGNATURES $25,000 $5,000 Insuring Agreement L - AUTOMATED PHONE SYSTEMS Not Covered Not Covered Insuring Agreement M - TELEFACSIMILE Not Covered Not Covered If “Not Covered” is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Office or Premises Covered - Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A. All other Insured’s officesor premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: No exceptions Item 5. The Liability of the Underwriter is subject to the terms of the following riders attached hereto: 1-5 Item 6. The Insured by the acceptance of this bond gives notice to the Underwriter terminating or canceling prior bond(s) or policy(ies) No.(s) N/A such termination or cancellation to be effective as of the time this bond becomes effective. Item 7. Premium Amount $3020 By: Authorized Representative NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA RIDER NO. 1 To be attached to and form part of Bond No. 6214213 in favor of The Caldwell & Orkin Funds, Inc. effective as of 12/21/2007. In consideration of the premium charged for the attached bond, it is hereby agreed that: 1.
